DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 5/9/2022, with respect to the rejection(s) of claim(s) 1,2,4,8,9,11 and 13 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 10-11, filed 5/9/2022, with respect to the rejection(s) of claim(s) 6 and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Twerdochlib (US 8096184), Twerdochlib (US 7987725) and Twerdochlib (US 7861592).  See rejection below for details.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twerdochlib (US 8086184) in view of Twerdochlib (US 7861592) and Twerdochlib (US 7987725), hereinafter: “Twerdochlib ‘184”, “Twerdochlib ‘592” and “Twerdochlib ‘725”, respectively.
Twerdochlib ‘184 teaches:
A blade vibration monitoring device(10) comprising:
a rotary machine(Col 2, ll. 40-58) including a rotating shaft(70) that extends along an axis(44, axis X-X), and a plurality of moving blades(17) having moving blade bodies(12) that extend radially outward in a radial direction from the rotating shaft(clearly shown in Fig 1, the blades extend radially outward in the Y-Y, or radial direction), and shrouds(14) that are provided at tips of the moving blade bodies(Col 3, ll. 39-45), respectively, and are in contact with each other in a circumferential direction(clearly shown in Fig 1 and described at Col 3, ll. 53-56); and
a sensor(16,50) that is provided on an outside of one of the shrouds in the radial direction to face the shroud(clearly shown in Fig 1, 2a-2c), and is configured to detect a change in an outer circumferential surface of the shroud(vibration of blade is calculated; Col 3, ll. 10-25; Col 4, l. 16 to Col 5, l. 55), 
wherein the outer circumferential surface of the shroud includes a pair of first surfaces separated from each other in a circumferential direction about the axis(outer radial surfaces of 14 on opposite axial sides of 22; Fig 1-2c), and
a second surface(22) which is interposed between the first surfaces(as shown in Fig 1-2c, 22 is interposed axially between the first surfaces of the shroud), the second surface being formed to have a height in the radial direction which is different from that of the first surfaces(22 can be formed as a groove in the shroud surface, thereby giving 22 a radial height different from the radial height of the first surfaces; Col 6, ll. 37-67), and so that respective boundaries between the second surface and each of the first surfaces are linearly inclined with respect to the direction of the axis(as shown in Fig 3c, respective boundaries 99 between the second surface and each of the first surfaces are linearly inclined with respect to the X-X axis),
wherein a detection signal corresponding to the second surface detected by the sensor is different from that of a detection signal corresponding to either of the first surfaces(the reflected field 20’ from the target, or second surface, 22, must be different from the reflected field produced by the first surface to enable the receiver 50 and processor 18 to detect and interpret perturbations in the reflected field 20’; Col 4, ll. 32-49).
Twerdochlib ‘184 fails to teach:
	the second surface extending from a first edge of the shroud to an opposite second edge of the shroud in a direction of the axis
Twerdochlib ‘592 teaches:
An analogous blade vibration monitoring system(44) comprising a plurality of blades(12), each blade having a shroud(32) with a first surface(outer radial surface of 32) and a second surface(target, 50), wherein the second surface extends from a first edge of the shroud to an opposite second edge of the shroud in a direction of rotor axis of rotation(Fig 1).
Twerdochlib ‘725 teaches:
An analogous blade vibration monitoring system(20) comprising a plurality of blades(14), each blade having a shroud(17) with a first surface(outer radial surface of 17) and a second surface(target, 44), wherein the second surface extends from a first edge of the shroud to an opposite second edge of the shroud in a direction of rotor axis of rotation(Fig 2).
Twerdochlib ‘184 additionally teaches a larger target improves the ability to more accurately measure blade tip motion(Col 8, ll. 25-27).
A person of ordinary skill in the art, upon reading the references, would also have recognized the desirability of sizing the target to give the desired accuracy of the vibration monitoring system. Twerdochlib ‘184 also inherently discloses to one of ordinary skill in the art that enlarging target does not disadvantageously affect the performance of the vibration monitoring system.
Twerdochlib ‘184 does not explicitly disclose a target extending from a first edge of the shroud to an opposite second edge of the shroud in a direction of the axis, however, there are a finite number of options for the sizing – extending to no edges, extending to one shroud edge, or extending to both shroud edges.  Furthermore, Twerdochlib ‘592 and Twerdochlib ‘725, each teach known examples of a target extending to both shroud edges as discussed above.
Thus, it would have been obvious to a person of ordinary skill in the art to try sizing the target to extend to both the first and second edges of the shroud in an attempt to improve the accuracy of the vibration monitoring system, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the target as claimed has the properties predicted by the prior art, it would have been obvious to size the target such that it extends to both the first and second edges of the shroud. See KSR; MPEP 2141 III E

Examiner’s Note
	Unless otherwise noted below, all references in parentheticals refer to the Twedochlib ‘184 reference.

In Reference to Claim 2
Twerdochlib ‘184, ‘592 and ‘725 teaches:
The blade vibration monitoring device according to claim 1(see rejection of claim 1 above), wherein the second surface is formed such that a width in the circumferential direction gradually increases toward at least one of an upstream side and a downstream side in an axial direction(as shown in Fig 1, 2c, and 3a-3i, the circumferential width of 22 gradually increases toward an upstream and/or downstream side in the X-X, or axial direction).
In Reference to Claims 6-7
Twerdochlib ‘184 teaches:
A blade vibration monitoring system(10) comprising:
a rotary machine(Col 2, ll. 40-58) including a rotating shaft(70) that extends along an axis(44, axis X-X), and a plurality of moving blades(17) having moving blade bodies(12) that extend radially outward in a radial direction from the rotating shaft(clearly shown in Fig 1, the blades extend radially outward in the Y-Y, or radial direction), and shrouds(14) that are provided at tips of the moving blade bodies(Col 3, ll. 39-45), respectively, and are in contact with each other in a circumferential direction(clearly shown in Fig 1 and described at Col 3, ll. 53-56); and
a sensor(16,50) that is provided on an outside of one of the shrouds in the radial direction to face the shroud(clearly shown in Fig 1, 2a-2c), and is configured to detect a change in an outer circumferential surface of the shroud(vibration of blade is calculated; Col 3, ll. 10-25; Col 4, l. 16 to Col 5, l. 55), wherein the outer circumferential surface of the shroud includes a first surface(outer radial surface of 14); and 
a calculation unit(18) that is configured to calculate a vibration amount of the shroud based on a detection signal of the sensor(Col 3, ll. 10-25 and Col 5, ll. 45-55), 
wherein the outer circumferential surface of the shroud includes 
a pair of first surfaces separated from each other in a circumferential direction about the axis(outer radial surfaces of 14 on opposite axial sides of 22; Fig 1-2c), and
a second surface(22) which is interposed between the first surfaces(as shown in Fig 1-2c, 22 is interposed axially between the first surfaces of the shroud), the second surface being formed to have a height in the radial direction which is different from that of the first surfaces(22 can be formed as a groove in the shroud surface, thereby giving 22 a radial height different from the radial height of the first surfaces; Col 6, ll. 37-67), and so that respective boundaries between the second surface and each of the first surfaces are linearly inclined with respect to the direction of the axis(as shown in Fig 3c, respective boundaries 99 between the second surface and each of the first surfaces are linearly inclined with respect to the X-X axis),
wherein the second surface is formed such that a width in the circumferential direction gradually increases toward at least one of an upstream side and a downstream side in an axial direction(as shown in Fig 1, 2c, and 3a-3i, the circumferential width of 22 gradually increases toward an upstream and/or downstream side in the X-X, or axial direction),
wherein a detection signal corresponding to the second surface detected by the sensor is different from that of a detection signal corresponding to either of the first surfaces(the reflected field 20’ from the target, or second surface, 22, must be different from the reflected field produced by the first surface to enable the receiver 50 and processor 18 to detect and interpret perturbations in the reflected field 20’; Col 4, ll. 32-49).
wherein the calculation unit is configured to calculate the vibration amount of the shroud in the circumferential direction based on a length of time for the second surface to pass through the inside of the sensor in the radial direction(Col 7, ll. 19-49)
Twerdochlib ‘184 fails to teach:
	the second surface extending from a first edge of the shroud to an opposite second edge of the shroud in a direction of the axis and
wherein the calculation unit is configured to calculate the vibration amount of the shroud in the direction of the axis based on a length of time in which the first surfaces pass the area inward of the sensor in the radial direction.
Twerdochlib ‘592 teaches:
An analogous blade vibration monitoring system(44) comprising a plurality of blades(12), each blade having a shroud(32) with a first surface(outer radial surface of 32) and a second surface(target, 50), a target sensor(46), and a calculation unit(58,60) that is configured to calculate the vibration amount of the shroud in the circumferential direction based on a length of time for the first surfaces to pass through the inside of the sensor in the radial direction(Col 4, l. 57 to Col 5, l. 36; since the calculated vibration amount is based on the target arrival time of each target, this is equivalent to the length of time for the first surfaces to pass through the inside of the target sensor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Twerdochlib ‘184 to incorporate the teachings of Twerdochilb ‘592 by using the length of time for the first surfaces to pass through the inside of the target sensor as the basis for calculating the vibration amount of the shroud as both references are directed to blade vibration monitoring, and which is a simple substitution which would yield predictable results.  In this case the predictable results would be using the length of time between two points on a circumferential shroud to determine the vibration amount of the shroud.
Twerdochlib ‘592 additionally teaches:
the second surface(target 50) extends from a first edge of the shroud to an opposite second edge of the shroud in a direction of rotor axis of rotation(Fig 1).
Twerdochlib ‘725 teaches:
An analogous blade vibration monitoring system(20) comprising a plurality of blades(14), each blade having a shroud(17) with a first surface(outer radial surface of 17) and a second surface(target, 44), wherein the second surface extends from a first edge of the shroud to an opposite second edge of the shroud in a direction of rotor axis of rotation(Fig 2).
Twerdochlib ‘184 additionally teaches a larger target improves the ability to more accurately measure blade tip motion(Col 8, ll. 25-27).
A person of ordinary skill in the art, upon reading the references, would also have recognized the desirability of sizing the target to give the desired accuracy of the vibration monitoring system. Twerdochlib ‘184 also inherently discloses to one of ordinary skill in the art that enlarging target does not disadvantageously affect the performance of the vibration monitoring system.
Twerdochlib ‘184 does not explicitly disclose a target extending from a first edge of the shroud to an opposite second edge of the shroud in a direction of the axis, however, there are a finite number of options for the sizing – extending to no edges, extending to one shroud edge, or extending to both shroud edges.  Furthermore, Twerdochlib ‘592 and Twerdochlib ‘725, each teach known examples of a target extending to both shroud edges as discussed above.
Thus, it would have been obvious to a person of ordinary skill in the art to try sizing the target to extend to both the first and second edges of the shroud in an attempt to improve the accuracy of the vibration monitoring system, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the target as claimed has the properties predicted by the prior art, it would have been obvious to size the target such that it extends to both the first and second edges of the shroud. See KSR; MPEP 2141 III E
In Reference to Claim 8
Twerdochlib ‘184 teaches:
A moving blade(17) of a rotary machine(Col 2, ll. 40-58) including a rotating shaft(70) that extends along an axis(44, axis X-X) and a plurality of moving blades(17) comprising:
a moving blade body(12) that extend radially outward in a radial direction from the rotating shaft(clearly shown in Fig 1, the blades extend radially outward in the Y-Y, or radial direction); and
a shroud(14) that is provided at a tip of the moving blade body(Col 3, ll. 39-45)  and is in contact with another shroud in a circumferential direction(clearly shown in Fig 1 and described at Col 3, ll. 53-56), 
wherein the outer circumferential surface of the shroud includes a pair of first surfaces separated from each other in a circumferential direction about the axis(outer radial surfaces of 14 on opposite axial sides of 22; Fig 1-2c), and a second surface(22) which is interposed between the first surfaces, the second surface being formed to have a height in the radial direction which is different from that of the first surfaces(22 can be formed as a groove in the shroud surface, thereby giving 22 a radial height different from the radial height of the first surfaces; Col 6, ll. 37-67), and so that respective boundaries between the second surface and each of the first surfaces are linearly inclined with respect to the direction of the axis(as shown in Fig 3c, respective boundaries 99 between the second surface and each of the first surfaces are linearly inclined with respect to the X-X axis)
Twerdochlib ‘184 fails to teach:
	the second surface extending from a first edge of the shroud to an opposite second edge of the shroud in a direction of the axis
Twerdochlib ‘592 teaches:
An analogous blade vibration monitoring system(44) comprising a plurality of blades(12), each blade having a shroud(32) with a first surface(outer radial surface of 32) and a second surface(target, 50), wherein the second surface extends from a first edge of the shroud to an opposite second edge of the shroud in a direction of rotor axis of rotation(Fig 1).
Twerdochlib ‘725 teaches:
An analogous blade vibration monitoring system(20) comprising a plurality of blades(14), each blade having a shroud(17) with a first surface(outer radial surface of 17) and a second surface(target, 44), wherein the second surface extends from a first edge of the shroud to an opposite second edge of the shroud in a direction of rotor axis of rotation(Fig 2).
Twerdochlib ‘184 additionally teaches a larger target improves the ability to more accurately measure blade tip motion(Col 8, ll. 25-27).
A person of ordinary skill in the art, upon reading the references, would also have recognized the desirability of sizing the target to give the desired accuracy of the vibration monitoring system. Twerdochlib ‘184 also inherently discloses to one of ordinary skill in the art that enlarging target does not disadvantageously affect the performance of the vibration monitoring system.
Twerdochlib ‘184 does not explicitly disclose a target extending from a first edge of the shroud to an opposite second edge of the shroud in a direction of the axis, however, there are a finite number of options for the sizing – extending to no edges, extending to one shroud edge, or extending to both shroud edges.  Furthermore, Twerdochlib ‘592 and Twerdochlib ‘725, each teach known examples of a target extending to both shroud edges as discussed above.
Thus, it would have been obvious to a person of ordinary skill in the art to try sizing the target to extend to both the first and second edges of the shroud in an attempt to improve the accuracy of the vibration monitoring system, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the target as claimed has the properties predicted by the prior art, it would have been obvious to size the target such that it extends to both the first and second edges of the shroud. See KSR; MPEP 2141 III E
In Reference to Claim 9
Twerdochlib ‘184, ‘592 and ‘725 teaches:
The moving blade according to claim 8(see rejection of claim 8 above), wherein the second surface is formed such that a width of the second surface in the circumferential direction gradually increases toward at least one of the first and second edges of the shroud in the direction of the axis(as shown in Fig 1, 2c, and 3a-3i, the circumferential width of 22 gradually increases toward an upstream and/or downstream side in the X-X, or axial direction).
In Reference to Claim 13
Twerdochlib ‘184 teaches:
A rotary machine(Col 2, ll. 40-58) including a blade vibration monitoring device(10), the machine comprising:
a rotating shaft(70) that extends along an axis(44, axis X-X);
a plurality of moving blades(17) having moving blade bodies(12) that extend radially outward in a radial direction from the rotating shaft(clearly shown in Fig 1, the blades extend radially outward in the Y-Y, or radial direction), and shrouds(14) that are provided at tips of the moving blade bodies(Col 3, ll. 39-45), respectively and are in contact with another shroud in a circumferential direction(clearly shown in Fig 1 and described at Col 3, ll. 53-56); and
a sensor(16,50) that is provided on an outside of one of the shrouds in the radial direction to face the shroud(clearly shown in Fig 1, 2a-2c), and is configured to detect a change in an outer circumferential surface of the shroud(vibration of blade is calculated; Col 3, ll. 10-25; Col 4, l. 16 to Col 5, l. 55), 
wherein the outer circumferential surface of the shroud includes a pair of first surfaces(outer radial surface of 14), separated from each other in a circumferential direction about the axis(outer radial surfaces of 14 on opposite axial sides of 22; Fig 1-2c), and a second surface(22) which is interposed between the first surfaces, the second surface being formed to have a height in the radial direction which is different from that of the first surfaces(22 can be formed as a groove in the shroud surface, thereby giving 22 a radial height different from the radial height of the first surfaces; Col 6, ll. 37-67), and so that respective boundaries between the second surface and each of the first surfaces are linearly inclined with respect to the direction of the axis(as shown in Fig 3c, respective boundaries 99 between the second surface and each of the first surfaces are linearly inclined with respect to the X-X axis),
and wherein a detection signal corresponding to the second surface detected by the sensor is different from that of a detection signal corresponding to either of the first surfaces(the reflected field 20’ from the target, or second surface, 22, must be different from the reflected field produced by the first surface to enable the receiver 50 and processor 18 to detect and interpret perturbations in the reflected field 20’; Col 4, ll. 32-49)
Twerdochlib ‘184 fails to teach:
	the second surface extending from a first edge of the shroud to an opposite second edge of the shroud in a direction of the axis
Twerdochlib ‘592 teaches:
An analogous blade vibration monitoring system(44) comprising a plurality of blades(12), each blade having a shroud(32) with a first surface(outer radial surface of 32) and a second surface(target, 50), wherein the second surface extends from a first edge of the shroud to an opposite second edge of the shroud in a direction of rotor axis of rotation(Fig 1).
Twerdochlib ‘725 teaches:
An analogous blade vibration monitoring system(20) comprising a plurality of blades(14), each blade having a shroud(17) with a first surface(outer radial surface of 17) and a second surface(target, 44), wherein the second surface extends from a first edge of the shroud to an opposite second edge of the shroud in a direction of rotor axis of rotation(Fig 2).
Twerdochlib ‘184 additionally teaches a larger target improves the ability to more accurately measure blade tip motion(Col 8, ll. 25-27).
A person of ordinary skill in the art, upon reading the references, would also have recognized the desirability of sizing the target to give the desired accuracy of the vibration monitoring system. Twerdochlib ‘184 also inherently discloses to one of ordinary skill in the art that enlarging target does not disadvantageously affect the performance of the vibration monitoring system.
Twerdochlib ‘184 does not explicitly disclose a target extending from a first edge of the shroud to an opposite second edge of the shroud in a direction of the axis, however, there are a finite number of options for the sizing – extending to no edges, extending to one shroud edge, or extending to both shroud edges.  Furthermore, Twerdochlib ‘592 and Twerdochlib ‘725, each teach known examples of a target extending to both shroud edges as discussed above.
Thus, it would have been obvious to a person of ordinary skill in the art to try sizing the target to extend to both the first and second edges of the shroud in an attempt to improve the accuracy of the vibration monitoring system, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the target as claimed has the properties predicted by the prior art, it would have been obvious to size the target such that it extends to both the first and second edges of the shroud. See KSR; MPEP 2141 III E

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745